           Case 2:17-cv-03038-SMB Document 66 Filed 01/16/19 Page 1 of 2



 1 Robert B. Zelms; Arizona Bar No. 018956
   rbz@manningllp.com
 2 Nishan J. Wilde; Arizona Bar No. 031447
   njw@manningllp.com
 3 MANNING & KASS
   ELLROD, RAMIREZ, TRESTER LLP
 4 3636 North Central Avenue, 11th Floor
   Phoenix, Arizona 85012
 5 Telephone: (602) 313-5469
   Facsimile: (602) 313-5499
 6
   Attorneys for Western Truck Insurance
 7 Services, Inc., Robert Dion and Jane Doe
   Dion
 8                     IN THE UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF ARIZONA
10 Madison Alley Transportation & Logistics,            Case No. 2:17-cv-3038-PHX-SMB
   Inc., a New York corporation,
11
                 Plaintiff,
12                                                      NOTICE OF SERVICE OF SEVENTH
           v.                                           SUPPLEMENTAL MANDATORY
13                                                      DISCOVERY RESPONSES
   Western Truck Insurance Services, Inc., a
14 California corporation, Robert Dion and
   Jane Doe Dion, husband and wife, John
15 Does and Jane Does I-X, ABC
   Partnerships I-X, ABC Limited Liability
16 Companies I-X, and XYZ Corporations I-
   X,
17
                 Defendants.
18
19
20            NOTICE IS HEREBY GIVEN, by and through undersigned counsel, that Defendants
21 Western Truck Insurance Services, Inc., Robert Dion and Jane Doe Dion, have served the
22 following, by U.S. Mail and email, on this date:
23            1.        Defendants' Seventh Supplemental Mandatory Discovery Responses.
24
     ///
25
     ///
26
     ///
27
     ///
28


     4835-3790-2725.1                               1
         Case 2:17-cv-03038-SMB Document 66 Filed 01/16/19 Page 2 of 2



 1 DATED: January 16, 2019                     MANNING & KASS
                                               ELLROD, RAMIREZ, TRESTER LLP
 2
 3
 4                                             By:         s/ Nishan J. Wilde
 5                                                   Robert B. Zelms
                                                     Nishan J. Wilde
 6                                                   Attorneys for Defendants Western Truck
                                                     Insurance Services, Robert Dion and Jane Doe
 7                                                   Dion
 8
 9                                       CERTIFICATE OF SERVICE
10            I hereby certify that on this 16th day of January, 2019, I electronically filed the
11 foregoing, using the CM/ECF system, which served the following CM/ECF participants:
12
13
   Robert T. Mills
14 Sean A. Woods
   ANGELINI MILLS WOODS +
15 ORI LAW th
   5055 N. 12 Street, Suite 101
16 Phoenix, AZ 85014
   Attorneys for Plaintiff
17
   By s/ Diana Drake
18
19
20
21
22
23
24
25
26
27
28


     4835-3790-2725.1                                 2
